Name: 2001/262/EC: Commission Decision of 2 April 2001 amending Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands (Text with EEA relevance) (notified under document number C(2001) 1035)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  processed agricultural produce;  international trade;  Europe;  foodstuff
 Date Published: 2001-04-03

 Avis juridique important|32001D02622001/262/EC: Commission Decision of 2 April 2001 amending Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands (Text with EEA relevance) (notified under document number C(2001) 1035) Official Journal L 093 , 03/04/2001 P. 0058 - 0058Commission Decisionof 2 April 2001amending Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands(notified under document number C(2001) 1035)(Text with EEA relevance)(2001/262/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas:(1) Following the reports of outbreaks of foot-and-mouth disease in the Netherlands, the Commission adopted Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands(4).(2) The foot-and-mouth disease situation in certain parts of the Netherlands is liable to endanger the herds in other parts of the territory of the Netherlands and in other Member States in view of the placing on the market and trade in live biungulate animals and certain of their products.(3) The Netherlands have taken measures in the framework of Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease(5), as last amended by the Act of Accession of Austria, Finland and Sweden, and furthermore has introduced further measures within the affected areas, including the measures laid down in Decision 2001/172/EC(6), as last amended by Decision 2001/239/EC(7).(4) In the light of the disease evolution the Commission adopted Decision 2001/246/EC laying down the conditions for the control and eradication of foot-and-mouth disease in the Netherlands in application of Article 13 of Directive 85/511/EEC(8).(5) It appears appropriate to prolong the measure introduced by Decision 2001/223/EC.(6) The situation shall be reviewed at the meeting of the Standing Veterinary Committee scheduled for 4 April 2001 and the measures adapted where necessary.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The date in Article 14 of Commission Decision 2001/223/EC is replaced by "6 April 2001".Article 2This Decision is addressed to the Member States.Done at Brussels, 2 April 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 82, 22.3.2001, p. 29.(5) OJ L 315, 26.11.1985, p. 11.(6) OJ L 62, 2.3.2001, p. 22.(7) OJ L 86, 27.3.2001, p. 33.(8) OJ L 88, 28.3.2001, p. 11.